Citation Nr: 1401190	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-34 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a disability manifested by impaired immune system. 

2.  Entitlement to service connection for trachea/heart positional shift, to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.

3.  Entitlement to service connection for residuals of cervical spine tumor at C5-C6 (a cervical spine disability), to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.

4.  Entitlement to service connection for depression, to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.

5.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.

6.  Entitlement to service connection for bronchitis, to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from January 1983 to February 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for a trachea/heart positional shift, a cervical spine disability, depression, OSA, and bronchitis, and entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.





FINDING OF FACT

The Veteran is not shown to have, nor during the pendency of the claim to have had, a disability manifested by impaired immune system.


CONCLUSION OF LAW

Service connection for impaired immune system is not warranted.  38 U.S.C.A.     §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A September 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in July 2010.  The Board finds that the examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide the matter of service connection for impaired immune system, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The "positive" evidence with respect to a diagnosis of decreased immune system includes the Veteran's statements that because he has only one lung and because he is diabetic, his immune system "is low to a point that anyone that I come in contact with that is sick can cause me to become ill for weeks at a time."  Additionally, the Veteran's wife submitted a statement in July 2009 indicating that people who are sick cannot be around her husband and that she carries anti-bacterial wipes wherever they go because of his susceptibility to get sick.  

The "negative" evidence with respect to a diagnosis of impaired immune system consists of a medical opinion given on July 2010 VA examination.  On said examination, the examiner found no diagnosis of a disability manifested by impaired immune system.  The examiner concluded that a review of the Veteran's lab indices over the years did not find a chronic immune deficiency secondary to his pneumonectomy in-service.  The examiner noted that the Veteran has received influenza and pneumovax injections as appropriate and he has developed insulin-dependent diabetes mellitus and does experience several episodes of bronchitis yearly.  However, the examiner stated that the Veteran has not had the development of thrush or oral candidiasis nor has he had herpes zoster, which could speak toward immune deficiencies.

The Board notes that there is nothing in the Veteran's STRs or postservice treatment records to suggest he has an immune system disability.  Notably, in a July 2013 brief, the Veteran's representative states, "The veteran currently does not have a diagnosed immune system issue."  

After a review of the evidence, the Board is particularly persuaded by the July 2010 VA examination report, as that examiner's finding of no diagnosed immune deficiency is supported by his explanation of rationale that cites to the medical history and pertinent clinical data and identified findings not shown that would reflect an immune system disability.

Regarding the "positive" evidence, the Board has considered the Veteran's statements and the statement of his wife stating that he suffers from a decreased immune system; however, although the Veteran and his wife are competent to testify to his symptoms, they are not competent to opine that the symptoms noted reflect an immune system deficiency disability.  That is a medical question that requires specialized knowledge, training, and experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of an impaired immune system has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a diagnosis of a disability manifested by impaired immune system.  Consequently, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The appeal seeking service connection for a disability manifested by impaired immune system is denied.


REMAND

Further development of the record is required to comply with VA's duty to assist the Veteran in the development of the evidence pertaining to the remaining claims.  See 38 C.F.R. § 3.159.

The Veteran contends that he has a trachea/heart positional shift due to his service-connected pneumonectomy.  He alleges breathing problems, chest discomfort, difficulty swallowing and chewing, and that food seems to "hang up" in his chest as a result of this positional shift.  On July 2010 VA examination, the examiner noted that EKG changes and chest X-ray findings are consistent with some deviation of the mediastinal contents to the right, including the trachea before the bifurcation.  The examiner opined that such postoperative changes are "at least as likely as not secondary to his in-service pneumonectomy."  The question remains whether the residual pathology constitutes a disability entity.  This is a medical question, which requires medical expertise.  Accordingly, development for a medical opinion that addresses the question is necessary. 

The Veteran also contends he has a cervical spine disability secondary to his service-connected pneumonectomy.  Whether or not that is the case is also a medical question that requires a medical opinion.  On July 2010 VA examination, the examiner opined that it is less likely than not that a cervical spine disability is related to service, to include as secondary to his in-service pneumonectomy.  

Governing law/caselaw provide that when adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim.  Because the July 2010 examiner did not address whether service-connected pneumonectomy has aggravated a cervical spine disability, the examination report (and nexus opinion) is inadequate for rating purposes; and a remand to secure a supplemental medical advisory opinion in this matter is necessary.    

As for the Veteran's claim for service connection for depression, a July 2010 VA examiner opined that it is less likely than not that his "current symptoms of depression are a direct result of his service-connected right lung pneumonectomy."  However, the examiner stated that the Veteran's reported complications of pneumonectomy "may exacerbate symptoms of depression..."  This statement suggests that the Veteran's depression may be aggravated by his service-connected pneumonectomy.  Accordingly, a remand to secure a supplemental medical advisory opinion in this matter is necessary.  

Regarding the Veteran's claims of service connection for OSA and bronchitis, on July 2010 VA examination, the examiner diagnosed sleep apnea and "bronchitis - likely asthma" and opined that such are not a result of service connected pneumonectomy.  This opinion is unaccompanied by a rationale for the opinion and are thus inadequate.  See Stefl, 21 Vet. App. At 123 ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  Additionally, the opinion does not include discussion of a November 1983 service treatment record, which notes an assessment of "prob[ably] just bronchitis."  Consequently, a remand to secure adequate nexus opinions is necessary.  See Barr, 21 Vet. App. at 303.

The claim for a TDIU rating is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  It must be reconsidered after the development sought on the other matters is completed, and they are readjudicated.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record copies of complete updated (i.e., any not already associated with the record) clinical records of all evaluation and/or treatment the Veteran has received for disabilities related to the claims remaining on appeal.  He must assist in this matter by identifying the providers.

2.  Thereafter, the RO should arrange for the Veteran's claims file to be forwarded to the July 2010 VA examiner for review and a medical opinion as to whether or not the postoperative trachea/heart positional shift found is a disability.  If so, the examiner should assign a diagnosis for the disability and identify all related symptoms.  The examiner should specifically comment on the symptoms alleged by the Veteran.  [If the July 2010 examiner is unavailable or unable to provide the opinion sought, the record should be forwarded to another appropriate physician for that purpose.] 

The provider must explain the rationale for the opinion, citing to supporting factual data/medical literature, as deemed indicated.

3.  The RO should also arrange for the July 2010 VA examiner to review the record and provide a medical opinion as to whether or not there is a nexus between any diagnosed cervical spine disability and his service-connected pneumonectomy, and specifically whether or not any cervical spine disability is/has been aggravated by the service-connected penumonectomy.

If the opinion of the examiner is that a cervical spine disability was indeed aggravated by the service-connected pneumonectomy, the examiner should identify, to the extent possible, the degree of cervical spine disability that has resulted from such aggravation (i.e., identify the baseline level of severity of the cervical spine disability prior to the aggravation and the level of severity after the aggravation occurred).

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature, as appropriate.

4.  The RO should also arrange for the Veteran's claims file to be returned to the July 2010 VA mental disorders examiner for review and a medical opinion as to whether or not residuals of the Veteran's pneumonectomy have aggravated his depression.  She should clarify/expand on her prior opinion that the medical complications from the pneumonectomy "may exacerbate symptoms of depression..."  

If the opinion is that the Veteran's depression was indeed aggravated by his pneumonectomy, the examiner should specify, to the extent possible, the degree of depression that has resulted from such aggravation (i.e., identify the baseline level of severity of the depression and the post-aggravation level of depression disability).

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature, as indicated.

5.  The RO should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his OSA and chronic bronchitis, and specifically whether or not such are related to his service or were caused or aggravated by his service-connected pneumonectomy.  Based on a review of the record, and examination and interview of the Veteran, the examiner must offer opinions that respond to the following:

(a)  Is the Veteran's OSA at least as likely as not (a 50 % or better probability) related directly to the Veteran's service?  

(b)  Was the OSA at least as likely as not (a 50 %or better probability) caused or aggravated (increased in severity due to) by his service-connected pneumonectomy?  If the opinion is to the effect that the service-connected pneumonectomy did not cause, but aggravated, the OSA, the examiner should identify, to the extent possible, the degree of disability that is due to such aggravation.

(c)  Is the Veteran's bronchitis at least as likely as not (a 50 %or better probability) related directly to his service?  The examiner should comment on the significance, if any, of the November 1983 service treatment record (that notes a diagnosis of bronchitis).

(d)  Was the Veteran's bronchitis at least as likely as not (a 50 % or better probability) caused or aggravated by (increased in severity due to) his service-connected pneumonectomy?  If the opinion is to the effect that the service-connected pneumonectomy did not cause, but aggravated, the bronchitis, the examiner should identify, to the extent possible, the degree of disability that is due to such aggravation.

If OSA and/or bronchitis are determined to not be related to the Veteran's service, and not to have been caused or aggravated by his residuals of pneumonectomy, please identify the etiological factor(s) for these disabilities considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.  

6.  The RO should then review the record and arrange for any further development indicated, to include if necessary an opinion to access the impact of the Veteran's service-connected disability(ies) on his ability to maintain employment.  Then, the RO should readjudicate the remaining claims (TDIU in light of all other determinations made).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


